Citation Nr: 0003465	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-02 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for urinary tract 
infection.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected history of membrano-proliferative 
glomerulonephritis, asymptomatic.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1973 to June 
1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO determined 
that the appellant had not submitted new and material 
evidence to reopen the claim for service connection for 
urinary tract infection and continued the noncompensable 
evaluation for history of membrano-proliferative 
glomerulonephritis, asymptomatic.


FINDINGS OF FACT

1.  Competent evidence of a current diagnosis of urinary 
tract infection is not of record.

2.  History of membrano-proliferative glomerulonephritis, 
asymptomatic is manifested by no renal dysfunction.


CONCLUSIONS OF LAW

1.  The claim for service connection for urinary tract 
infection is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  History of membrano-proliferative glomerulonephritis, 
asymptomatic is no more than 0 percent disabling.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.115a, 
Diagnostic Code 7502 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The appellant claims that service connection for urinary 
tract infection is warranted.

The Board notes that the RO has phrased the issue of service 
connection for urinary tract infection as whether the 
appellant had submitted new and material evidence to reopen a 
previously denied claim.  The Board disagrees with such 
phrasing.  In an August 1988 rating decision, the RO denied 
service connection for ureterolithiasis.  The claim for 
entitlement to service connection for urinary tract infection 
is a new claim, and thus the Board considers this claim as a 
claim for service connection for urinary tract infection 
versus a petition to reopen.  The Board finds that the 
appellant will not be prejudiced by considering the claim on 
a de novo basis since in the March 1998 statement of the 
case, the appellant was informed of the duty to submit 
evidence of a well-grounded claim for service connection.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Additionally, certain 
chronic diseases, including arthritis, cardiovascular 
diseases, and psychoses may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).

The initial question which must be answered in this case, 
however, is whether the appellant has presented a well-
grounded claim for service connection.  The claimant has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual" that a claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a claimant must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  See Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Grottveit, 5 Vet. App. at 93.  The nexus requirement may be 
satisfied by evidence showing that a chronic disease subject 
to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).

The United States Court of Appeals for Veterans Claims (the 
Court) has recently indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 38 
C.F.R. § 3.303(b) (1999).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic disease or 
injury either in service or during an applicable presumption 
period and that the veteran still has such disability.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

The Board has reviewed the evidence of record and finds that 
the appellant's claim for service connection for urinary 
tract infection is not well grounded.  See Epps, supra.  The 
appellant underwent a VA examination in March 1998.  The VA 
examiner did not find any disability related to the 
appellant's genitourinary system.  Thus, the appellant has 
not brought forth evidence of a current diagnosis of urinary 
tract infection.  The Court has stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held that "[i]n the absence of proof of a 
present disability[,] there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis added); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  
Because the appellant has not submitted any current evidence 
of urinary tract infection, the Board must deny the claim as 
not well grounded.  Id.; see Epps, supra.

Although the appellant has stated that he thinks that he has 
a urinary tract infection which is due to service, he is a 
lay person and he does not have the competence to make a 
medical diagnosis.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The appellant's own, unsupported opinion does not give rise 
to a well-grounded claim.

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in March 1998 and by issuing a 
supplemental statement of the case in May 1998.  Although the 
RO evaluated the appellant's claim for service connection for 
urinary tract infection as a petition to reopen a previously 
denied claim, the RO informed the appellant of the duty to 
submit a well-grounded claim in the March 1998 statement of 
the case.  In this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained).  See also Epps, 9 Vet. App. 341 (1996) (sec. 
5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration); 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just 
what it states, a duty to assist, not a duty to prove a 
claim).  


II.  Increased evaluation

In regard to the claim for an increased evaluation for 
history of membrano-proliferative glomerulonephritis, 
asymptomatic, the Board observes that a claim that a service-
connected disability has become more severe is well grounded 
when the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the appellant is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991).

Service connection for membrano-proliferative 
glomerulonephritis was granted by means of an August 1976 
rating decision and assigned a 30 percent evaluation.  In a 
September 1979 rating decision, the RO proposed to reduce the 
30 percent evaluation to noncompensable, stating that the 
evidence established that the appellant did not have 
glomerulonephritis and was not on medication.  The reduction 
was effective in December 1979.  In a January 1986 rating 
decision, the RO reclassified the service-connected 
disability as history of membrano-proliferative 
glomerulonephritis, post-traumatic, asymptomatic.  In an 
August 1988 rating decision, the RO reclassified the service-
connected disability as history of membrano-proliferative 
glomerulonephritis, asymptomatic.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities.  Evaluations are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

The appellant's service-connected history of membrano-
proliferative glomerulonephritis, asymptomatic is evaluated 
by analogy to chronic nephritis.  Under the rating criteria, 
chronic nephritis is rated as renal dysfunction.  38 C.F.R. 
Part 4, Diagnostic Code 7502 (1999).  Renal dysfunction is 
evaluated as 100 percent when it requires regular dialysis, 
or precludes more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, BUN more 
than 80 mg%; or, creatinine more than 8 mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.  38 C.F.R. § 4.115a (1999).  An 80 
percent evaluation is assigned for persistent edema and 
albuminuria with BUN 40 to 80 mg%; or creatinine 4 to 8 mg%; 
or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
Id.  A 60 percent evaluation is assigned when renal 
dysfunction is manifested by constant albuminuria with some 
edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.  Id.  A 30 percent evaluation is assigned for 
renal dysfunction when albumin is constant or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101.  Id.  A noncompensable evaluation 
is assigned when renal dysfunction is manifested by albumin 
and casts with history of acute nephritis; or hypertension 
which is noncompensable under Diagnostic Code 7101.  Id.

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for history of membrano-proliferative 
glomerulonephritis, asymptomatic.  In a March 1997 VA medical 
record, the examiner noted that the appellant had history of 
glomerulonephritis.  His blood pressure was 125/82.  The VA 
examiner made an assessment of history of glomerulonephritis, 
which he stated was probably entirely resolved.  The 
appellant underwent a VA examination in March 1998.  The VA 
examiner entered diagnoses of no evidence of renal disease by 
urinalysis, no hypertension, no evidence of any current renal 
problem, and no disability as a result of the service-
connected history of membrano-proliferative 
glomerulonephritis, asymptomatic.  Such findings are 
indicative of no more than a noncompensable evaluation.  See 
38 C.F.R. § 4.115a.

A 30 percent evaluation is warranted when albumin is constant 
or recurring with hyaline and granular casts or red blood 
cells; or, transient or slight edema or hypertension at least 
10 percent disabling under Diagnostic Code 7101.  Id.  Here, 
there is no evidence in the record that establishes current 
renal dysfunction, and thus an evaluation in excess of 
0 percent is not warranted.  Id.

The appellant is competent to report his symptoms; however, 
to the extent that he has asserted that he does have current 
renal problems, the medical findings do not support his 
contentions for an evaluation in excess of 0 percent.  The 
Board attaches greater probative weight to the objective 
medical findings of medical professionals than to the 
appellant's statements, even if sworn.  A compensable 
evaluation for history of membrano-proliferative 
glomerulonephritis, asymptomatic is not warranted, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
1991).

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the appellant's history of membrano-
proliferative glomerulonephritis, asymptomatic has resulted 
in frequent hospitalizations or caused marked interference in 
his employment.  The Board does not find that the case needs 
to be referred to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd 
v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

Service connection for urinary tract infection is denied.

A compensable evaluation for history of membrano-
proliferative glomerulonephritis, asymptomatic is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

